                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7                                UNITED STATES DISTRICT COURT
                                   8                           NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10     MICHELLE MONDRAGON,
                                                                                         Case No. 18-cv-01605-NC
                                  11                   Plaintiff,
                                                                                         ORDER GRANTING IN PART
                                                 v.
Northern District of California




                                  12                                                     AND DENYING IN PART
 United States District Court




                                                                                         DEFENDANTS’ MOTION TO
                                  13     CITY OF FREMONT, et al.,                        DISMISS; GRANTING LEAVE TO
                                                                                         AMEND
                                  14                   Defendants.
                                                                                         Re: Dkt. No. 98
                                  15
                                  16        This case arises out of the death of 16-year-old Elena Mondragon after being shot by
                                  17   City of Fremont police officers. Elena was the passenger in a vehicle driven by a young
                                  18   man who was under surveillance by undercover officers. The officers shot into the
                                  19   vehicle, including four shots that struck and killed Elena. Defendants the City of Fremont
                                  20   and individual police officers move to dismiss claims brought by Elena’s successor-in-
                                  21   interest, her mother Michelle Mondragon. The Court GRANTS the motion to dismiss the
                                  22   claim against the City of Fremont under 42 U.S.C. § 1983 because the Third Amended
                                  23   Complaint fails to state sufficient facts to show the City’s Monell liability. The Court finds
                                  24   that further amendment would be futile so does not grant leave to amend this claim, and
                                  25   therefore DISMISSES the City of Fremont from the case. The Court also GRANTS the
                                  26   defendants’ motion as to the plaintiff’s failure to file a successor-in-interest affidavit and
                                  27   as to the plaintiff’s error in captioning her Fourteenth Amendment claim under 42 U.S.C. §
                                  28   1983 as brought as successor-in-interest rather than in her individual capacity. The Court
                                   1   GRANTS the plaintiff leave to cure these deficiencies. The Court otherwise DENIES the
                                   2   motion to dismiss.
                                   3   I.    Background
                                   4        A. Procedural History
                                   5           Plaintiff Michelle Mondragon filed a complaint based on the death of her daughter,
                                   6   Elena Mondragon, following a shooting by City of Fremont police officers targeting a man
                                   7   named Rico Tiger. Dkt. No. 1. United States District Court Judge Yvonne Gonzalez
                                   8   Rogers granted a partial stay in the case because of pending criminal proceedings against
                                   9   Rico Tiger related to the shooting. Dkt. No. 41. Judge Gonzalez Rogers referred the case
                                  10   to me. Dkt. No. 67. I lifted the partial stay. Dkt. No. 74. Plaintiff filed an amended
                                  11   complaint and defendants moved to dismiss. Dkt. Nos. 75, 80, 84, 85. Defendants also
                                       filed a cross-claim against Rico Tiger. Dkt. No. 81. I granted the defendants’ motion to
Northern District of California




                                  12
 United States District Court




                                  13   dismiss and granted plaintiff leave to amend the complaint. Dkt. No. 92. Plaintiff filed a
                                  14   third amended complaint. Dkt. No. 94. Defendants voluntarily dismissed Rico Tiger as a
                                  15   cross-defendant. Dkt. No. 112.
                                  16           The third amended complaint brings claims against defendants the City of Fremont
                                  17   and its police officers Joel Hernandez, Jeremy Miskella, and Chailan Chahouati.
                                  18   Plaintiff’s claims are for: (1) violation of the decedent Elena Mondragon’s civil rights
                                  19   under 42 U.S.C. § 1983 against defendants Miskella, Hernandez, and Chahouati; (2)
                                  20   violation of plaintiff Michelle Mondragon’s civil rights under 42 U.S.C. § 1983 against
                                  21   Miskella, Hernandez, and Chahouati; (3) Monell liability under 42 U.S.C. § 1983 against
                                  22   the City of Fremont; (4) wrongful death against Miskella, Hernandez, and Chahouati; and
                                  23   (5) violation of California Civil Code § 52.1, the Bane Act, against Miskella, Hernandez,
                                  24   and Chahouati. The defendants’ motion to dismiss the third amended complaint is now
                                  25   before the Court.
                                  26        B. Facts Alleged in the Third Amended Complaint
                                  27           On March 14, 2017, 16-year-old Elena Mondragon went swimming at an apartment
                                  28   complex in Hayward, California, with her cousin and two friends. Dkt. No. 94, Third
                                                                                 2
                                   1   Amended Complaint, at ¶¶ 2, 18. Afterward, they all got into a BMW driven by one of the
                                   2   friends, Rico Tiger. Id. Elena was seated in the front passenger seat. Id. ¶ 19.
                                   3   Unbeknownst to the group, the Southern Alameda County Major Crimes Task Force,
                                   4   including officers from the City of Fremont Police Department, had been surveilling Tiger
                                   5   because he was wanted for multiple robberies. Id. ¶¶ 2, 18. As Tiger began to drive the
                                   6   BMW out of the apartment complex parking lot, the car was suddenly cut off by an
                                   7   unmarked minivan containing undercover officers in plain clothes including defendant
                                   8   Ghailan Chahouati. Id. ¶¶ 3, 19. An unmarked Honda pulled up behind the minivan with
                                   9   defendant officers Joel Hernandez and Jeremy Miskella inside. Id. Hernandez and
                                  10   Miskella exited the Honda holding AR-15 rifles. Id. None of the officers identified
                                  11   themselves as law enforcement. Id. ¶ 19.
                                             Tiger backed up the BMW a significant distance and loudly revved the engine. Id.
Northern District of California




                                  12
 United States District Court




                                  13   Officer Chahouati exited the minivan, drawing an AR-15 and pointing it at the BMW. Id.
                                  14   Officer Chahouati stepped directly into the BMW’s path. Id. ¶¶ 3, 19. Tiger attempted to
                                  15   drive the BMW past the minivan and Honda. Id. ¶ 19. Officers Miskella and Hernandez
                                  16   fired a “relentless” “hail of bullets” into the BMW. Id. ¶¶ 3, 20. Elena was struck by the
                                  17   bullets four times. Id. She was left in agonizing pain and ultimately died of her wounds.
                                  18   Id. At the time of her death, Elena was several weeks pregnant. Id.
                                  19   II.   Legal Standard
                                  20          A motion to dismiss for failure to state a claim under Rule 12(b)(6) tests the legal
                                  21   sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). On a
                                  22   motion to dismiss, all allegations of material fact are taken as true and construed in the
                                  23   light most favorable to the non-movant. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–
                                  24   38 (9th Cir. 1996). The Court, however, need not accept as true “allegations that are
                                  25   merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
                                  26   Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint need
                                  27   not allege detailed factual allegations, it must contain sufficient factual matter, accepted as
                                  28   true, to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
                                                                                   3
                                   1   550 U.S. 544, 570 (2007). A claim is facially plausible when it “allows the court to draw
                                   2   the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft
                                   3   v. Iqbal, 556 U.S. 662, 678 (2009). If a court grants a motion to dismiss, leave to amend
                                   4   should be granted unless the pleading could not possibly be cured by the allegation of
                                   5   other facts. Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).
                                   6
                                       III. Discussion
                                   7
                                          A. Successor-In-Interest Affidavit Requirement
                                   8
                                              Plaintiff Michelle Mondragon brings her first, second, third, and fifth claims (under
                                   9
                                       42 U.S.C. § 1983 and California’s Bane Act) as successor-in-interest to her daughter Elena
                                  10
                                       Mondragon. TAC ¶¶ 33, 39, 41, 58. Under California Code of Civil Procedure § 377.32,
                                  11
                                       a person seeking to commence an action as a successor-in-interest must file an affidavit or
Northern District of California




                                  12
 United States District Court




                                       declaration along with a certified copy of the decedent’s death certificate to demonstrate
                                  13
                                       that the plaintiff meets the state’s requirements for bringing a survival action. Moreland v.
                                  14
                                       Las Vegas Metro. Police Department, 159 F.3d 365, 369 (9th Cir. 1998). Here, Michelle
                                  15
                                       Mondragon has not filed an affidavit or a death certificate. In her opposition to the motion
                                  16
                                       to dismiss, Michelle seeks leave to file these materials. Because the Court finds that the
                                  17
                                       defendants would not be prejudiced by Michelle filing her successor-in-interest documents
                                  18
                                       at this time, the Court GRANTS leave. Michelle must file all materials necessary to show
                                  19
                                       compliance with California Code of Civil Procedure § 377.32 by March 24, 2020.
                                  20
                                          B. Fourteenth Amendment and Wrongful Death Claims: Issues with Michelle
                                  21         Mondragon’s Individual versus Successor-in-Interest Capacities
                                  22          Michelle’s second cause of action, for violation of Fourteenth Amendment rights
                                  23   under 42 U.S.C. § 1983, is captioned in the TAC as brought as Elena’s successor-in-interest.
                                  24   TAC ¶ 39. The TAC titles this claim “Violation of Plaintiff’s 14th Amendment Rights/Right
                                  25   to Familial Relationship,” and describes that Michelle was “deprived of her constitutional
                                  26   rights to a familial relationship” and that Elena was deprived of her “Fourth and Fourteen
                                  27   Amendment[]” rights. TAC ¶ 40.
                                  28        Michelle’s fourth cause of action, for wrongful death under California state law, is
                                                                                 4
                                   1   captioned in the TAC as brought in Michelle’s individual capacity. TAC ¶ 53. However,
                                   2   in the original, first amended, and second amended complaints, the wrongful death claim
                                   3   was consistently captioned as brought by Michelle on behalf of Elena as her successor-in-
                                   4   interest. Dkt. Nos. 1, 11, 75, 94.
                                   5         Defendants seek dismissal of the Fourteenth Amendment claim because Elena
                                   6   cannot assert claims for wrongful death or loss of familial relationship. Dkt. No. 98,
                                   7   Motion, at 5. And, defendants argue, if Michelle meant to state this claim on her own
                                   8   behalf, it is barred by California’s two-year statute of limitations because the shooting took
                                   9   place on March 14, 2017 and the TAC was filed on November 13, 2019. Id.; Cal. Code
                                  10   Civil Proc. § 355.1. Plaintiff “acknowledges that she improperly titled the heading for her
                                  11   14th Amendment claim” and admits that “her title in the heading of the cause of action was
                                       technically incorrect.” Dkt. No. 104, Opposition, at 9. The Court notes that all four
Northern District of California




                                  12
 United States District Court




                                  13   complaints filed in this action titled this claim as brought by Michelle on behalf of Elena as
                                  14   her successor-in-interest. See Dkt. Nos. 1, 11, 75, 94 (Complaint, First Amended
                                  15   Complaint, Second Amended Complaint, and Third Amended Complaint). Thus plaintiff
                                  16   made this error four times. Defendants have not raised this issue until the instant motion to
                                  17   dismiss.
                                  18          Similarly, defendants argue that plaintiff’s wrongful death claim is barred by the
                                  19   statute of limitations because plaintiff Michelle Mondragon never brought any claims on
                                  20   her own individual behalf until the TAC which was filed more than two years after the
                                  21   shooting. Motion at 12. The first three versions of the complaint captioned this claim as a
                                  22   successor-in-interest claim, but the TAC now cites Michelle’s individual capacity.
                                  23   Defendants cite to Quiroz v. Seventh Ave. Center, which held that a survivor action cannot
                                  24   relate back to a claim brought originally by a decedent to avoid being barred by a statute of
                                  25   limitations. 140 Cal. App. 4th 1256, 1277 (2006). However, in Quiroz, the survivor’s
                                  26   injuries were only included for the first time in the amended complaint. Id. Here, every
                                  27   iteration of plaintiff’s complaint has alleged the same injuries: Michele’s “pecuniary loss
                                  28   resulting from the loss of comfort, society, attention, services, and support of her
                                                                                  5
                                   1   daughter,” as well as “funeral and burial expenses.” Dkt. 1 at ¶¶ 52, 53; Dkt. 11 at ¶¶ 53,
                                   2   54; Dkt. 75 at ¶¶ 53, 54; Dkt. 94 at ¶¶ 55, 56. It appears that, like with the Fourteenth
                                   3   Amendment claim, the caption of this claim was simply mistitled by error, unlike in
                                   4   Quiroz where the content of the claim and the injuries alleged changed in substance over
                                   5   time.
                                   6           Plaintiff requests leave to amend the TAC to instead name Michelle Mondragon in
                                   7   her individual capacity rather than in her capacity as Elena’s successor-in-interest for the
                                   8   Fourteenth Amendment claim. Plaintiff argues that while this amendment would occur
                                   9   outside the statute of limitations, the Court should grant leave under Rule 15(a) and (c)
                                  10   because the new claim arises out of the same occurrence as the original claim and thus
                                  11   relates back to the date of the original pleading. Opp. at 9–10. Similarly, Plaintiff argues
                                       that her change in the TAC to name herself individually for the wrongful death claim
Northern District of California




                                  12
 United States District Court




                                  13   should be acceptable because the claim relates back to its previous iterations where she
                                  14   brought the claim on behalf of Elena. Plaintiff also argues that her Government Tort
                                  15   Claim Act claim contained accurate allegations and put Defendants on notice, though no
                                  16   version of the government tort       claim has been filed with this Court.
                                  17           The Court GRANTS leave under Rule 15 for Plaintiff to correct the title of her
                                  18   second claim for violation of her Fourteenth Amendment rights, finding that because the
                                  19   factual bases for the claim remained identical over time, Defendants were on notice of the
                                  20   facts and injuries alleged. For the same reasons, the Court DENIES the motion to dismiss
                                  21   the wrongful death claim which was already refashioned in the TAC as brought in
                                  22   Michelle’s individual capacity.
                                  23      C. Monell Liability
                                  24           Plaintiff’s third claim is against the City of Fremont under a Monell theory of liability
                                  25   for violation of Elena Mondragon’s civil rights under 42 U.S.C. § 1983. To state a claim for
                                  26   a municipality’s Monell liability under § 1983, a plaintiff must allege that a constitutional
                                  27   right was violated as a result of (1) an express municipal policy; (2) a widespread practice
                                  28   that constitutes a custom or usage; (3) the decision of a person with final policymaking
                                                                                   6
                                   1   authority; or (4) inadequate training. Monell v. New York Dept. of Social Services, 436 U.S.
                                   2   658 (1978); City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988); City of Canton v.
                                   3   Harris, 489 U.S. 378 (1989).
                                   4          Defendants argue that Plaintiff has failed to state sufficient facts to show that the
                                   5   City of Fremont is liable for Elena’s death under Monell. At times, the TAC alleges that
                                   6   the individual defendant officers violated the City of Fremont’s policies in the incident that
                                   7   resulted in Elena’s death. TAC ¶ 42. Specifically, Plaintiff alleges that the officers
                                   8   violated the City’s Use of Force policy by shooting at a moving car. Id. Plaintiff also
                                   9   alleges that the defendant officers violated the Body Worn Camera policy by not activating
                                  10   their cameras. Id. ¶ 43. These are the only two policies explicitly named in the TAC—the
                                  11   rest of plaintiff’s allegations for her Monell claim are broad and generic. She alleges that
                                       the officers’ “failures indicate a lack of supervision and ratification of officer misconduct”
Northern District of California




                                  12
 United States District Court




                                  13   and that the officers’ conduct “was ratified by [unnamed] City police department
                                  14   supervisory officers.” Id. ¶¶ 42, 43, 44. Plaintiff also alleges that the officers were
                                  15   inadequately supervised, trained, controlled, and disciplined. Id. ¶ 45. The complaint
                                  16   contains vague conclusory statements rather than specific facts. Indeed, Plaintiff admits
                                  17   that she “technically . . . did not have the specific details of Defendants’ failed policy at the
                                  18   time of her most recent amendment.” Opp. at 12.
                                  19          Plaintiff argues in her Opposition that she should be held to a lenient pleading
                                  20   standard because she had no access to the facts she needed to state this claim before
                                  21   discovery. Opp. at 11–12. To support this proposition, she relies on Galbraith v. Cnty. of
                                  22   Santa Clara, which states that “a claim of municipality liability under section 1983 is
                                  23   sufficient to withstand a motion to dismiss even if the claim is based on nothing more than
                                  24   a bare allegation that the individual officers’ conduct conformed to official policy, custom
                                  25   or practice.” 307 F.3d 1119, 1127 (9th Cir. 2002). First of all, here, plaintiff actually
                                  26   alleges that the individual officers violated the City of Fremont’s policies rather than
                                  27   followed them. But more importantly, the standard in Galbraith predates the U.S.
                                  28   Supreme Court’s heightened pleading standards set forth in Bell Atlantic Corp. v. Twombly
                                                                                   7
                                   1   and Ashcroft v. Iqbal, which this Court must apply. 550 U.S. 544 (2007); 556 U.S. 662
                                   2   (2008). And the TAC is not sufficient under Twombly and Iqbal.
                                   3         Plaintiff also cites to Phillips v. City of Fresno, 2013 WL 6243278, at *10 (E.D. Cal.
                                   4   Dec. 3, 2013) and Estate of Duran v. Chavez, 2015 WL 8011685, at *9 (E.D. Cal. Dec. 7,
                                   5   2015) as examples of cases where courts denied motions to dismiss Monell claims where
                                   6   defendants had possession of discovery that plaintiffs needed to state detailed factual
                                   7   allegations. Opp. at 11–12. However, in both those cases, the plaintiffs stated more
                                   8   specific facts than the TAC states here. In Phillips, the operative complaint included
                                   9   factual allegations as to the number of inmates in a prison after realignment, data about
                                  10   violence in the relevant prison, updates from a class action lawsuit based on similar
                                  11   grounds, and quotes from defendants that had appeared in a local newspaper. 2013 WL
                                       6243278 at *10.1 In Chavez, the plaintiff included facts about specific named supervisors
Northern District of California




                                  12
 United States District Court




                                  13   and their titles, roles, observations, and actions. 2015 WL 8011685 at *9. The courts in
                                  14   those cases noted that the factual allegations were sparse, yet here plaintiff’s TAC contains
                                  15   even fewer facts.
                                  16          Plaintiff argues in the Opposition that she has obtained discovery to support her
                                  17   Monell claim and attaches transcripts from multiple police officers’ depositions to show
                                  18   what facts she has learned. Defendants argue that the Court should not consider the
                                  19   depositions because the only question before the Court is whether the TAC is adequately
                                  20   pleaded. The Court agrees that it should not rely upon the deposition transcripts in
                                  21   deciding this motion because they are outside the allegations of the TAC. Fed. R. Civ. P.
                                  22   12(b); Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018) (stating
                                  23   that “generally, district courts may not consider material outside the pleadings when
                                  24   assessing the sufficiency of a complaint under Rule12(b)(6) of the Federal Rules of Civil
                                  25
                                  26
                                       1
                                        Other courts in this District have rejected plaintiff’s counsel’s reliance on Phillips where
                                       Monell claims were insufficiently pleaded. See, e.g., Cifuentes v. CMPA, Case No. 17-cv-
                                  27   00575-JSC, 2017 WL 2617959, at *2 (N.D. Cal. June 16, 2017); Wilson v. Town of
                                       Danville, Case No. 17-cv-00863-DMR, 2017 WL 235545, at *3–4 (N.D. Cal. May 30,
                                  28
                                       2017).
                                                                                  8
                                   1   Procedure.”). But even if the Court did consider the deposition transcripts, plaintiff would
                                   2   not have saved her Monell claim. The depositions show that, as plaintiff herself states in
                                   3   the TAC, the officers’ actions in the shooting incident were inconsistent with the City of
                                   4   Fremont’s policies. Opp. at 13. Plaintiff argues that the deposition testimony indicates
                                   5   that officers were trained incorrectly and that their training taught them not to follow City
                                   6   policies. Id. However, the Court’s review of the deposition transcripts reveals that the
                                   7   officers’ testimony about training and policy is limited, somewhat unclear, and still lacks
                                   8   sufficient facts to state a Monell claim against the City of Fremont.
                                   9           The Court FINDS that the plaintiff has failed to allege sufficient facts to state a
                                  10   claim for the City of Fremont’s liability under Monell. The motion to dismiss this claim is
                                  11   GRANTED. The Court finds that further amendment of this claim would be futile
                                       especially given Plaintiff’s three previous opportunities to amend the complaint. Allen v.
Northern District of California




                                  12
 United States District Court




                                  13   City of Beverly Hills, 911 F.2d 367, 373 (9th Cir. 1990) (stating that the court’s discretion
                                  14   to deny leave to amend is “particularly broad where plaintiff has previously amended the
                                  15   complaint.”).
                                  16           This was the only claim brought against defendant the City of Fremont, so the City
                                  17   of Fremont is dismissed from the case.
                                  18   IV. Conclusion
                                  19        The Court GRANTS the motion to dismiss the plaintiff’s Monell claim against the
                                  20   City of Fremont and finds that further amendment of this claim would be futile. As such,
                                  21   the Court DISMISSES the City of Fremont from the case.
                                  22        The Court GRANTS the motion to dismiss based on the plaintiff’s failure to file a
                                  23   successor-in-interest affidavit and will dismiss all claims brought by Michelle Mondragon
                                  24   as Elena Mondragon’s successor-in-interest if no required materials are filed by March 24,
                                  25   2020.
                                  26        The Court also GRANTS the motion to dismiss the plaintiff’s Fourteenth
                                  27   Amendment claim under 42 U.S.C. § 1983 based on the incorrect captioning of the claim
                                  28   but GRANTS the plaintiff leave to amend the complaint to name Michelle Mondragon in
                                                                                   9
                                   1   her individual capacity instead of as Elena’s successor-in-interest. If she fails to make this
                                   2   amendment by March 24, 2020, the claim will be dismissed.
                                   3        The Plaintiff is only granted leave to make the limited amendments detailed in this
                                   4   Order and may not make any additional amendments to her claims or add additional parties
                                   5   without leave of Court. The Court otherwise DENIES the motion to dismiss. Defendants
                                   6   do not need to answer the Third Amended Complaint unless Plaintiff provides notice that
                                   7   she will not file a Fourth Amended Complaint.
                                   8
                                   9          IT IS SO ORDERED.
                                  10
                                  11   Dated: March 10, 2020                      _____________________________________
                                                                                        NATHANAEL M. COUSINS
Northern District of California




                                  12                                                    United States Magistrate Judge
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                  10
